Order entered March 31, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01613-CV

    MIKOB PROPERTIES, INC., ALLAN KLEIN, AND MITCHELL KOBERNICK,
                               Appellants

                                          V.

    DAVID JOACHIM, INTERNATIONAL REALTY CONCEPTS, INC., AND H.S.
         JOACHIM FAMILY LIMITED PARTNERSHIP LTD., Appellees

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-01602

                                       ORDER
      Appellants’ unopposed second motion for extension of time to file their brief is

GRANTED. Appellants’ brief is now due on or before Wednesday, April 30, 2014.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE